United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2796
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Alvin Davis, also known as A.D.,      * Northern District of Iowa.
                                      *
            Appellant.                *    [UNPUBLISHED]
                                 ___________

                            Submitted: August 23, 2001
                                Filed: August 24, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Alvin Davis pleaded guilty to conspiring to distribute cocaine base, in violation
of 21 U.S.C. § 846, and was sentenced to the statutory minimum of 240 months
imprisonment and 10 years supervised release. Having given full consideration to his
arguments on appeal, we affirm the judgment of the district court.1 See 8th Cir. R.
47B.




      1
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-